Title: To Alexander Hamilton from Ebenezer Stevens, 28 November 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. A Hamilton
            Sir
            New York 28 Novr. 99
          
          In Conformity to your request, I have been to the encampment at Scotch and examined the Hutts erecting there for the Accommodation of the 11th. 12 & 13th. Regimt. and also the timber for building them—It appears there is not sufficient quantity of timber & boards for to complete the necessary Hutts, Hospital, Guard & Qr. Master Store house, all which I conceive proper to be erected—
          There is nothing that will justify the purchasing of more boards & nails, but the want of timber, to build the Hutts, the cost attending will not exceed $2000. to each Regiment, & I am fully convinced that this mode of Hutting will be attended with a less expence to Government of $20,000. than making of Barracks—I have made several calculations & find that it will require 10,000. Boards for Rank & file, and as many More for the Officers Hutts together with about 4000. more for the erecting of the Store Hospital & Guard House—amounting together to the number of 24000. Boards which may be calculated at 1/4 ea: and in addition thereto about a ton weight of Nails—
          I am Sir with great Consideration Your Hble St.
          
            
              
                24000 boards @ 1/4—
                $4000.
              
              
                 2000 Wt. Nails @ 1/1
                  250.
              
              
                
                $4250
              
            
          
          
            
              28 Novr. 1799
            
            The foregoing is copy of my letter to you, respectg the boards &c: requisite for accommodating the Several Regiments of Scotch Plains with Hutts—Should you not conceive it Necessary to have erected the Hospital, Guard House & Qr. Mr. Store as suggested, it will reduce the number of Boards to 20000. and the quantum of Nails to 18 Cwt.
             I would observe, that in this calculation, I have not allowd any boards for the flooring of the Hutts the officers will take the same number of boards as the privates—the Gable ends of the former & the latter—must be composed of boards for want of timber.
            I am Sir with great Respect Your Hble St.
            
              Ebenr Stevens.
            
          
        